Citation Nr: 1446613	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim disputing the propriety of a reduction in VA compensation benefits during the Veteran's incarceration from March [redacted], 1988 to October 29, 2008 for a felony offense.

2.  Entitlement to an increased evaluation in excess of 30 percent for post-traumatic headaches.

3.  Entitlement to an initial evaluation for right ankle degenerative arthritis with chronic tear of the anterior talofibular ligament, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than December 14, 2010 for the grant of service connection for right ankle degenerative arthritis with chronic tear of the anterior talofibular ligament.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased evaluation for post-traumatic headaches and granted service connection for a right ankle disability (10 percent from December 14, 2010), respectively; and a January 2010 administrative decision by the RO in Milwaukee, Wisconsin, which declined to "take any action" on the Veteran's claim for retroactive pay withheld during his incarceration.  The reduction claim has been recharacterized as noted on the title page to reflect the procedural history.  

In October 2008, the Board remanded the post-traumatic headaches claim to the RO for additional development.  In September 2009, the Board denied the claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a May 2010 Joint Motion for Partial Remand (Joint Motion) and Order, the Board's September 2009 decision that denied entitlement to an increased evaluation for post-traumatic headaches was vacated and remanded to the Board for action consistent with the Joint Motion.  The Court also instructed the Board to consider whether the post-traumatic headaches claim had raised an inferred claim for TDIU.  

In October 2009, the Veteran filed a formal claim for TDIU.  The RO denied the claim in December 2009, and the Veteran did not file a notice of disagreement (NOD).

In January 2011, the Board denied an increased evaluation for post-traumatic headaches and declined to address entitlement to TDIU, finding that the TDIU claim had been finally decided.  The Veteran filed a timely appeal to the Court and filed a Motion to Reconsider with the Board.  In February 2012, the Board denied the Veteran's motion.  In a December 2013 Order, the Court vacated the Board's January 2011 decision.

In September 2012, the Veteran filed another formal claim for TDIU.  In July 2013, the RO denied the claim.  In February 2014, the Veteran perfected his appeal of this issue by filing a VA Form 9.

An October 2011 rating action granted service connection for degenerative arthritis of the right ankle and assigned a 10 percent rating, effective December 14, 2010.  The Veteran appealed the evaluation and effective date assigned.  Review of the Virtual VA claims file shows that additional evidence, in the form of VA treatment records, has been received.  This evidence was not previously considered by the RO.  

The Veteran has been represented by the Disabled American Veterans (DAV) throughout the appeal period.  In January 2014, the RO received a VA Form 21-22a signed by the Veteran and attorney Penelope E. Gronbeck.  Later that month, the RO contacted Ms. Gronbeck and explained that the VA Form 21-22 was insufficient.  The Veteran did not subsequently file another VA Form 21-22a. As such, he continues to be represented by the DAV.

A February 2014 VA Form 9 raises the issue of entitlement to increased ratings for bilateral knee disabilities, as well as the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right eye disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased evaluation for post-traumatic headaches, 
entitlement to an increased evaluation for a right ankle disability; entitlement to an earlier effective date for the grant of service connection for a right ankle disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2008, the Board found that the reduction of benefits due to the Veteran's incarceration was proper; the decision is final.
 
2.  Additional evidence received since the Board's October 2008 decision does not qualify as new and material evidence sufficient to reopen the Veteran's claim. 
  

CONCLUSIONS OF LAW

1.  The October 2008 Board decision is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).
 
2.  New and material evidence has not been received since the Board's October 2008 decision finding that the reduction of benefits due to the Veteran's incarceration was proper, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice under the Veterans Claims Assistance Act (VCAA) is not required because there is no dispute as to the relevant facts and the law is controlling.  The VCAA does not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, this claim on appeal arises under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans, and not from the receipt of a substantially complete application from a Veteran.  Thus, the VCAA is inapplicable to this appeal, and further discussion of it is not required.

A veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980 and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

The record reflects that the Veteran was incarcerated at a state correctional facility on January [redacted], 1988 following conviction of a felony and that his scheduled release date was January 1989.  Thus, March [redacted], 1988 was the 61st day of incarceration since his conviction for a felony, and his rating was reduced as of that date.  His combined disability rating is 80 percent from February 12, 1987.  See 38 C.F.R. 
§ 4.25.  

The claims file contains numerous letters sent by the Veteran from state prison, which indicate that he was continuously incarcerated from January 1988 until October 2008.  See also January 2010 VA Form 21-4138 (wherein the Veteran acknowledges continuous imprisonment).  

In an August 1980 decision, the Board found that the Veteran's disability compensation was properly reduced due to his incarceration for a felony.  The Board noted the Veteran's argument that his incarceration was illegal and that he was denied certain constitutional safeguards, but found that it had no authority to question a properly enacted court conviction.  The decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

In an October 2008 decision, the Board again found that the reduction of benefits due to the Veteran's incarceration was proper.  The Board noted the Veteran's argument that his incarceration was illegal, but found that the legality of the  incarceration had no bearing on whether the reduction of benefits was proper.  The decision is final.  Id.

In July 2009, the Veteran submitted a request to reopen his claim.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

In support of his claim, the Veteran has submitted multiple lay statements and affidavits, pictures and a press release concerning the felony for which he was convicted, exhibits to the criminal complaint that eventually led to his felony conviction, and a partial transcript from a 2006 state court trial where the Veteran was found not mentally ill.  Other newly submitted evidence includes VA treatment records, VA examinations, and Social Security Administration records.

The Veteran essentially disputes the legality of his incarceration.  He also contends that his due process rights have been violated.  There is no indication in the record that his conviction was overturned, and no indication that any State or Federal court or other authority with jurisdiction over his criminal case has found merit in his arguments.  However, even assuming that what the Veteran alleges is true, which Justus requires at this juncture, the fact remains that he was incarcerated during the period in question for conviction of a felony.  The additional evidence is cumulative to previous evidence and argument considered and does not tend to establish any avenue for relief.  

New and material evidence not having been received, the application to reopen the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking to reopen a previously denied claim disputing the propriety of a reduction in VA compensation benefits during the Veteran's incarceration from March [redacted], 1988 to October 29, 2008 for a felony offense is denied.


REMAND

Post-Traumatic Headaches

In January 2011, the Board denied an increased evaluation for post-traumatic headaches.  The Veteran filed a timely appeal to the Court.  In a December 2013 Order, the Court vacated the Board's January 2011 decision.  The Court determined that the Board did not provide adequate reasons and bases for relying on a February 2009 VA examination.  Specifically, the Court noted that the VA examiner did not explain, and the Board did not address, "why the question of whether [the Veteran's] report of symptoms was consistent with migraine or tension headaches was relevant when the purpose of the examination was to assess the severity of service-connected post-traumatic headaches."  (Emphasis in original).  The Court also noted that the Board failed to address whether the VA examiner's opinion was based on an accurate factual premise.  In addition, the Court determined that the examiner did not explain, and the Board did not address, the apparent conflict between the examiner's statement that the Veteran experienced 2-3 headaches per week, each lasting 4-5 hours, and her statement that the Veteran could not provide consistent, plausible answers as to the frequency and duration of the headaches due to his mental condition.  Finally, the Court concluded that the Board failed to discuss whether the VA examiner's finding that the Veteran was unable to provide necessary information and evidence triggered VA's duty to assist.

The Veteran was afforded VA headaches examination in October 2011 and March 2013.  These VA examination reports were not addressed in the December 2013 Court Order.  The RO has not yet considered this evidence in a supplemental statement of the case (SSOC), and there is no indication that the Veteran has waived RO consideration of the October 2011 and March 2013 VA examination findings.  Thus, the Board finds the increased rating claim must be remanded for the RO to consider the additional evidence. 

TDIU

In a February 2014 VA Form 9, the Veteran requested a video conference hearing.  In the attached correspondence, his representative also requested a video conference hearing.  The record does not reflect that the Veteran was afforded such a hearing.  Remand is warranted so that the Veteran may be afforded the requested hearing.

Right Ankle

The right ankle claims must also be remanded.  The Veteran contends that he is currently unable to maintain employment, in part, due to his service-connected right ankle disability.  These claims are inextricably intertwined with the pending TDIU claim.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claims on appeal in light of all the evidence on file, to include the October 2011 March 2013 VA headache examinations and evidence received since the issuance of the July 2013 supplemental statements of the case.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

2. If the TDIU claim remains denied, schedule the Veteran for a video conference hearing at the RO with respect to the TDIU claim, with appropriate notification to the Veteran and his representative.  After the video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


